Citation Nr: 1539412	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972 and from November 1976 to November 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that have not been reviewed by the RO.  However, in a July 2015 brief, the Veteran's representative waived the RO's initial consideration of the evidence submitted following the October 2012 statement of the case.  

The issue of entitlement to heart disease has been raised by the Veteran's representative in a July 2015 brief.  In particular, he asserted that the Veteran has heart disease secondary to his service-connected diabetes mellitus.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected type II diabetes mellitus required insulin and a restricted diet, but not a regulation of his activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in June 2011 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The June 2011 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The June 2011 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant to the claim decided herein.  

The Veteran was afforded a VA examination in July 2011 in connection with his claim for an increased evaluation for type II diabetes mellitus.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it was predicated on consideration of the Veteran's claims file, his lay assertions, medical history, and a physical examination.  The report includes the findings necessary to evaluate the disability under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus and erectile dysfunction since he was last examined.  38 C.F.R. § 3.327(a) (2015).  Indeed, the Veteran was provided a VA examination in May 2013 in connection with his claim for peripheral neuropathy associated with diabetes mellitus, n adit was noted that his medications and frequency of visits to his primary care physician had not changed with respect to his diabetes mellitus. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2007).

In this case, the Veteran's service-connected diabetes mellitus with erectile dysfunction is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus with erectile dysfunction.

During a July 2011 VA examination, the Veteran reported having a history of restricted diet and insulin more than once daily, but he denied having episodes of hypoglycemia reactions or ketoacidosis as well as hospitalization related to his diabetes mellitus.  The examiner also indicated that the Veteran was not restricted in his ability to perform strenuous activities.  

During the May 2013 VA examination, the examiner indicated that the Veteran's medications and frequency of visits to his primary care physician had not changed with respect to his diabetes mellitus.  It was also noted that he had not been hospitalized or had any episodes of ketoacidosis.  Moreover, his primary care physician had not limited his activity due to his diabetes.  

VA treatment records also show that the Veteran has diabetes mellitus for which he is prescribed insulin.  A January 2014 record indicates that the Veteran was urged to strictly control his diabetes mellitus, including following a strict diet, exercise, and strong adherence to his diabetes medications.  His last A1C was noted to be 6.4.  An August 2013 note reveals that the Veteran was trying to lose weight. 

Based on the evidence, the Veteran does not meet the criteria for an evaluation in excess of 20 percent.  The medical evidence of record establishes that the Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.  Moreover, the Veteran and his representative have not presented or identified any evidence showing that a regulation of activities is required.  

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment, in deciding this case.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to restrict his activities.  Therefore, the Veteran's lay statements also do not support the claim for an increased rating.  

In addition, the Board acknowledges the representative's assertion that a higher evaluation is warranted for diabetes mellitus based on the amount of insulin required and the diabetic complications.  As noted above, the Veteran has reported that he requires insulin more than once daily.  Diagnostic Code 7913 does provide for a 100 percent rating when more than one daily of injection of insulin is required; however, in order to warrant the 100 percent rating, the Veteran must also have 
A restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The medical and lay evidence both clearly show that the Veteran does not have regulation of activities or episodes of ketoacidosis or hypoglycemic reactions requiring at least hospitalizations per year or weekly visits to a diabetic care provider.  Thus, the diagnostic code does contemplate the amount of insulin required, but the Veteran in this case does not demonstrate the other manifestations required to warrant a higher evaluation.

In addition, the Board notes that the Veteran is already separately service-connected for diabetic complications, including peripheral neuropathy of the bilateral upper and lower extremities (10 percent for each extremity), gastroesophageal reflux disease (10 percent), and cataracts (noncompensable).  Although the Veteran has not been assigned a compensable evaluation for his cataracts, Note 1 to Diagnostic Code 7913 specifically states that noncompensable complications are considered part of the diabetic process under the diagnostic code.  

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that compensable complications of diabetes are evaluated separately.  Moreover, as previously noted, Note (1) also provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the RO determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling).  

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).  Under Diagnostic Code 7522, in order for the Veteran to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  Such manifestations would warrant a 20 percent rating. 38 C.F.R. § 4.115b. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating.  It is not in dispute that the Veteran has loss of erectile power. See July 2011 VA examination report.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  The Veteran has not alleged, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Although the Veteran has been shown to require insulin and a restricted diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's type II diabetes mellitus with erectile dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, including his required insulin and restricted diet.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  

The Board notes that, under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, in addition to the service-connected diabetes mellitus with erectile dysfunction on appeal, the Veteran is assigned a separate noncompensable rating for dermatitis, a 10 percent evaluation for tinnitus, a 10 percent rating for gastroesophageal reflux disease, a 10 percent rating for cataracts, and separate 10 percent ratings for peripheral neuropathy affecting each lower extremity and each upper extremity.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected type II diabetes mellitus with erectile dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.
ORDER

An evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied.


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's representative has raised the issue of entitlement to TDIU.  See July 2015 representative brief.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


